SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

566
CA 10-02087
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


ROBERT C. OAKES AND JANICE L. OAKES,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

BIELER ENTERPRISES, INC.,
DEFENDANT-RESPONDENT-APPELLANT.


GREGORY S. OAKES, PARISH, FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.

MACKENZIE HUGHES LLP, SYRACUSE (RYAN T. EMERY OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order and judgment (one paper) of
the Supreme Court, Oswego County (James W. McCarthy, J.), entered
August 3, 2010. The order and judgment awarded plaintiffs money
damages upon an inquest.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Supreme Court. We add only that, contrary to defendant’s contention,
the court did not abuse its discretion in permitting the licensed real
estate broker called by plaintiffs to testify as an expert with
respect to the damages sustained by them based on the loss of use of
their property (see generally Steinbuch v Stern, 2 AD3d 709, 710).
Further, we note that the court did not err in assessing those damages
based upon the testimony of plaintiffs’ expert, which was not
challenged by any opposing expert testimony presented by defendant
(see Matter of Lawrence v 5 Harrison Assoc., 295 AD2d 131, 132).




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court